                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

COY E. FISHER,

               Plaintiff,

v.                                                       CV No. 18-646 CG/SMV

JEFFERY L. ROBERTSON, et al.,

               Defendants.


        AMENDED ORDER SETTING TELEPHONIC STATUS CONFERENCE

       THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that the telephonic status conference set for Thursday, July 18, 2019, is

hereby RESET for 2:30 p.m. The conference will address the scheduling and location of

the trial and other significant pretrial hearings.

       Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.

       IT IS SO ORDERED.




                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE
